Some of the Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins (US 2016/0038119) in view of Garson (US 2010/0168578), in further view of Sarvazyan (US 2012/0203306).
Regarding claim 11, Desjardins teaches (Figure 2) an ultrasound system (portable ultrasound imaging system 50, [0067]), comprising:
a sensor (transducer 123, [0076]) disposed on an apparatus (needle or other medical device 70, [0067]) and configured to be disposed in the body ([0067]), the sensor configured to convert an ultrasonic signal incident thereon into an electrical signal ([0075]), the sensor comprising an electrode (piezoelectric transducer, [0075]) configured to wirelessly (wireless link, [0075]) transmit the electrical signal through the body ([0075]); and
a control unit (console 65, [0067]) configured to receive an image from an ultrasound imaging probe ([0077]), the control unit comprising a processor (first processor 201 & second processor 202, [0077]) configured to overlay a position of the apparatus on the image ([0071]-[0077], Figures 1A & 2).
If the transducer is a piezoelectric transducer, as suggested in [0075], then the position of the apparatus would be based on the electrical signal received by the console.
However, Desjardins fails to disclose a sensing electrode configured to be disposed on a surface of a body and receive an electrical signal, and that the control unit is configured to receive the electrical signal from the sensing electrode.
Garson teaches a sensing electrode (ECG electrode, [0051]) configured to be disposed on a surface of a body (Figures 2 & 6) and receive an electrical signal (ECG waveforms, [0044]), and that the control unit (electrocardiograph (ECG) module, [0044]) is configured to receive the electrical signal from the sensing electrode ([0044] & [0051]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Desjardins to include a sensing electrode configured to be disposed on a surface of a body and modified the control unit such that it is configured to receive the electrical signal from the sensing electrode as taught by Garson.  This arrangement defines a clear pathway so that the electrical signals generated within the body can reach the control unit to be processed.
However, Desjardins in view of Garson fail to disclose that the sensor comprises a lower electrode and an upper electrode.
Sarvazyan teaches (Figure 1) that the sensor comprises a lower electrode and an upper electrode (tissue stimulating electrodes 140, [0062]).
Paragraph [0062] states that the receiver 100 can contain multiple tissue stimulating electrodes 140, allowing any electrode to be considered the lower electrode and any other electrode can be considered the upper electrode.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sensor taught by Desjardins to comprise a lower electrode and an upper electrode as taught by Sarvazyan.  Having two electrodes may allow each of them to be specialized in their function.  For example, one may be dedicated to the reception of signals, while the other may be dedicated to the transmission of signals.
Regarding claim 17, Desjardins in view of Garson, in further view of Sarvazyan, teach the ultrasound system of claim 11, and Garson further teaches that the sensing electrode is an electrocardiogram electrode (ECG electrode, [0051]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Desjardins such that the sensing electrode is an electrocardiogram electrode as taught by Garson.  ECG electrodes are well-known in the art for being able to detect, from the surface of a patient’s body, an electrical signal originating from within the patient’s body.
Regarding claims 18-19, Desjardins in view of Garson, in further view of Sarvazyan, teach the ultrasound system of claim 11, further comprising the ultrasound imaging probe (Desjardins, ultrasound probe 55, [0067]), and Garson further teaches that the ultrasound imaging probe (ultrasound transducer, [0051]) comprises the sensing electrode ([0051]), and that the ultrasound imaging probe comprises a transducer array and the sensing electrode is integrated into the transducer array ([0051]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Desjardins such that the ultrasound imaging probe comprises the sensing electrode as well as a transducer array and that the sensing electrode is integrated into the transducer array as taught by Garson.  This arrangement results in a compact design, allowing for easier operation, as the probe and sensing electrode are the same part.
Claims 12-13 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins in view of Garson, in further view of Sarvazyan, as applied to claim 11, above, in further view of Hirota (US 2014/0007690).
Regarding claim 12, Desjardins in view of Garson, in further view of Sarvazyan, teach the ultrasound system of claim 11, and Desjardins further teaches that the processor is further configured to determine a location of the sensor ([0067]), and to overlay the location of the sensor on the image ([0071]-[0077], Figures 1A & 2) in a coordinate system (X-Y-Z coordinate system, [0056]) of the image.
However, Desjardins in view of Garson, in further view of Sarvazyan, fail to disclose that the processor operates relative to a frame trigger signal.
Hirota teaches that the processor operates relative to a frame trigger signal (frame trigger signal, [0164]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have adapted the control unit taught by Desjardins to provide a frame trigger signal as taught by Hirota.  This informs the control unit when to begin a new frame, effectively controlling the frame rate of the image output.
Regarding claim 13, Desjardins in view of Garson, in further view of Sarvazyan, in further view of Hirota, teach the ultrasound system of claim 12, and Desjardins further teaches that the electrical signal is provided to the processor to determine the location of the sensor ([0067] & [0075]).
Modified Desjardins teaches that the electrical signal is provided by the sensing electrode (Garson, [0044] & [0051]), see rejection of claim 11.
Regarding claim 15, Desjardins in view of Garson, in further view of Sarvazyan, in further view of Hirota, teach the ultrasound system of claim 12, and Desjardins further teaches that the control unit further comprises a clock (synchronized clocks, [0070]) configured to generate a clock signal (synchronization, [0070]).
Hirota further teaches that the control unit (control means 31, [0164]) is configured to provide the frame trigger signal (frame trigger signal, [0164]) to the ultrasound imaging probe to commence an ultrasound scan over a frame of the ultrasound imaging probe ([0164]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Desjardins to provide a frame trigger signal to the ultrasound imaging probe to commence an ultrasound scan over a frame of the ultrasound imaging probe, as taught by Hirota.  Providing frame trigger signals is a vital step in ultrasound imaging, as this informs the probe when to capture ultrasound energy.
Regarding claim 16, Desjardins in view of Garson, in further view of Sarvazyan, in further view of Hirota, teach the ultrasound system of claim 15, and Hirota teaches (Figures 12-13) that the clock is further configured to provide a line trigger signal (line trigger signal, [0164]), and the control unit is further configured to provide the line trigger signal to the imaging unit (laser unit 13, [0165]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Desjardins such that the clock is configured to provide a line trigger signal, and the control unit is configured to provide the line trigger signal to the imaging unit, as taught by Hirota.  Providing line trigger signals is a vital step in ultrasound imaging, as this informs the probe when to generate ultrasound energy.  The sending and receiving ultrasound energy must be in sync with one another in order to generate the ultrasound image.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Desjardins in view of Garson, in further view of Sarvazyan, as applied to claim 11, above, in further view of Mehta (US 2010/0204695).
Regarding claim 14, Desjardins in view of Garson, in further view of Sarvazyan, teach the ultrasound system of claim 11, and Desjardins further teaches that the electrical signal is transmitted to the processor (receiving console, [0075]).
Modified Desjardins teaches that the sensing electrode transmits the electrical signal (Garson, [0044] & [0051]), see rejection of claim 11.
However, Desjardins in view of Garson, in further view of Sarvazyan, fail to disclose that the sensing electrode is connectable to a channel separate from channels of the ultrasound imaging probe.
Mehta teaches that the electrode of the ultrasound imaging probe transmits signals via a channel separate from channels of the ultrasound imaging probe ([0134]).
Because, as stated in [0134], each electrode pair has its own separate channel, electrical signals must inherently be transmitted via these separate channels.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the use of multiple channels as taught by Mehta into the system taught by Desjardins.  As stated in [0134] of Mehta, the use of multiple channels can provide multiple benefits to the system, including the ability to selectively activate and monitor electrodes.
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
Regarding claim 11, Applicant argues “Amended claim 1 requires "a sensing electrode configured to be disposed on a surface of a body and receive an electrical signal" and "a sensor disposed on an apparatus and configured to be disposed in the body, the sensor configured to convert an ultrasonic signal incident thereon into the electrical signal, the sensor comprising a lower electrode and an upper electrode configured to wirelessly transmit the electrical signal through the body to the sensing electrode." The sensing electrode and sensor of amended claim 1 is not disclosed by the cited art. 
Desjardins discloses a method and apparatus for determining the location of a medical instrument with respect to ultrasound imaging. See Desjardins, Abstract. As acknowledged by the Office Action, Desjardin fails to disclose a sensing electrode and a sensor comprising a lower electrode and an upper electrode. See Office Action, page 3. Instead, the Office Action relies on Sarvazyan as teaching these elements of claim 1. See Office Action, page 4. 
Sarvazyan discloses a system that includes an implant receiver 100, located inside a 
patient's tissue, that converts acoustic energy into an electrical signal that is applied to energize internal electrical circuitry (e.g., battery charger). See Sarvazyan, paragraphs [0030O]-[003 1] and [0062]; and Fig. 1. The receiver 100 also includes tissue stimulating electrodes 140 and the electrical signal may also be applied to activate the tissue stimulating electrodes 140. Id. The receiver 100 further includes an emitting antenna 150 to transmit an electromagnetic wave signal to an external transmitter 200 that includes a RF receiver 230 and a RF antenna 235. 
The Office Action indicates interpreting Sarvazyan's "implant receiver 100" as the sensor of claim 1, Sarvazyan's "tissue stimulating electrodes 140" as the lower electrode and the upper electrode of the sensor of claim 1, and Sarvazyan's "external transmitter 200" as the sensing electrode of claim 1. See Office Action, page 4. 
However, claim 1 specifically requires the "upper electrode configured to wirelessly transmit the electrical signal through the body to the sensing electrode" (emphasis added) Sarvazyan does not disclose or suggest that Sarvazyan's tissue stimulating electrode 140 (which the Office interprets as the claimed upper electrode) wirelessly transmits the electrical signal through the body to Sarvazyan's external transmitter 200. Rather, Sarvazyan merely discloses that the electrical signal is applied to activate the internal tissue stimulating electrodes 140 to stimulate tissue. See Sarvazyan, paragraphs [0030] and [0062]. Accordingly, under the broadest reasonable interpretation standard, Savazyan's tissue stimulating electrodes 140 cannot be reasonably interpreted to teach the upper electrode of claim 1. 
Applicant notes that Sarvazyan' s emitting antenna 15 is disclosed as transmitting an electromagnetic wave signal to Sarvazyan's external transmitter 200. However, claim 1 specifically requires "the sensor configured to convert an ultrasonic signal incident thereon into the electrical signal...an upper electrode configured to wirelessly transmit the electrical signal through the body to the sensing electrode." That is, based on well-known principles of claim interpretation, the phrase "the electrical signal" indicates that the electrical signal converted from the ultrasound signal incident is the same signal that is transmitted from the upper electrode to the sensing electrode in claim 1. As is clear in paragraph [0062] of Sarvazyan, Sarvazyan's "electromagnetic wave signal" that is transmitted to the external transmitter 200 is not the same signal as Sarvazyan's "electrical signal" converted from the acoustic energy. In addition, the description in paragraphs [0030]-[0031] of Sarvazyan further makes clear that the electrical signal converted from the acoustic energy (used to activate the internal stimulating electrodes or energize a battery) is not the same as the electromagnetic wave signal which is transmitted as feedback to the external transmitter. 
Also, claim 1 specifically requires "a sensing electrode configured to be disposed on a surface of a body and receive an electrical signal" (emphasis added). Sarvazyan does not disclose that the external transmitter 200 receives an electrical signal. Rather, Sarvazyan merely discloses that the external transmitter 200 has an RF receiver 230 that receives an electromagnetic wave signal”.
These limitations no longer rely on Sarvazyan.  Newly-found prior art reference Garson has been introduced to teach these limitations, and claim 11 stands rejected under this new combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793